Case 17-13927   Doc 79   Filed 02/05/19 Entered 02/05/19 16:45:38   Desc Main
                           Document     Page 1 of 6
Case 17-13927   Doc 79   Filed 02/05/19 Entered 02/05/19 16:45:38   Desc Main
                           Document     Page 2 of 6
Case 17-13927   Doc 79   Filed 02/05/19 Entered 02/05/19 16:45:38   Desc Main
                           Document     Page 3 of 6
Case 17-13927   Doc 79   Filed 02/05/19 Entered 02/05/19 16:45:38   Desc Main
                           Document     Page 4 of 6
Case 17-13927   Doc 79   Filed 02/05/19 Entered 02/05/19 16:45:38   Desc Main
                           Document     Page 5 of 6
Case 17-13927   Doc 79   Filed 02/05/19 Entered 02/05/19 16:45:38   Desc Main
                           Document     Page 6 of 6
